Opinion by
Wickham, J.,
The simple solution of the at first- seemingly difficult questions, presented by this ease, is found in the wise and well known rule of law that where in a conveyance there is a conflict between the adjoiners and the .courses and distances, the former shall control. The application of this rule, fortified as it is by circumstances, referred to by the learned trial judge in his able and convincing opinion, necessarily led to the entry of judgment for the defendant on the ease stated.
The ingenious argument of the plaintiff’s counsel fails to satisfy us that any error has been committed, and as anything we might say would merely be an elaboration of what has been already sufficiently expressed in the opinion, further discussion is unnecessary.
Judgment affirmed.